Case 1:18-cv-01436-MN Document 198 Filed 01/15/21 Page 1 of 2 PageID #: 12885




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                        Plaintiff,
                v.                                     C.A. No. 1:18-cv-01436 (MN)

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                        Defendants.


                                      NOTICE OF SERVICE

       The undersigned hereby certifies that copies of the following documents:

           QUEST DIAGNOSTICS INVESTMENTS LLC’S
           AMENDED FINAL INFRINGEMENT CONTENTIONS

           QUEST DIAGNOSTICS INVESTMENTS LLC’S SUPPLEMENTAL
           RESPONSES AND OBJECTIONS TO DEFENDANTS’
           FIRST SET OF INTERRROGATORIES (NO. 8)


were served upon the attorneys listed below as indicated via electronic mail on this 15 th day of

January, 2021 prior to 6:00 p.m. EST:

 Ian R. Liston                                    Erik Carlson
 Daniyal M. Iqbal                                 Edward G. Poplawski
 WILSON SONSINI GOODRICH & ROSATI, P.C.           Olivia M. Kim
 222 Delaware Avenue, Suite 800                   WILSON SONSINI GOODRICH & ROSATI, P.C.
 Wilmington, DE 19801                             633 West Fifth Street, Suite 1550
 iliston@wsgr.com                                 Los Angeles, CA 90071
 diqbal@wsgr.com                                  ecarlson@wsgr.com
                                                  epoplawski@wsgr.com
 Attorneys for Defendants                         okim@wsgr.com

                                                  Attorneys for Defendants
Case 1:18-cv-01436-MN Document 198 Filed 01/15/21 Page 2 of 2 PageID #: 12886




                                          Matias Ferrario
                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                          1001 West Fourth Street
                                          Winston-Salem, NC 27101
                                          mferrario@kilpatricktownsend.com
                                          labcorp@wsgr.com

                                          Bryon Chin
                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                          Two Embarcadero Center Suite 1900
                                          San Francisco, CA USA 94111
                                          bchin@kilpatricktownsend.com

                                          Attorneys for Defendants


Dated: January 15, 2021
                                                 /s/ Kenneth L. Dorsney
                                              Kenneth L. Dorsney (#3726)
                                              MORRIS JAMES LLP
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: 302.888.6800
                                              kdorsney@morrisjames.com

Of Counsel:                                   Attorneys for Plaintiff
                                              Quest Diagnostics Investments LLC
Adam R. Gahtan
Kevin X. McGann
Eric M. Majchrzak
Fenwick & West LLP
902 Broadway, Suite 14
New York, NY 10010
Telephone: 212.430.8500
Email:     agahtan@fenwick.com
           kmcgann@fenwick.com
           emajchrzak@fenwick.com

Melanie L. Mayer
Elizabeth B. Hagan
Fenwick & West LLP
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Telephone: 206.389.4510
Email:     mmayer@fenwick.com
           ehagan@fenwick.com



                                      2
